UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-21507 POWERWAVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 11-2723423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 E. St. Andrew Place, Santa Ana, CA 92705 (Address of principal executive offices, zip code) (714) 466-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of October 28, 2010, the registrant had 133,128,494 shares of Common Stock outstanding. 1 POWERWAVE TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED OCTOBER 3, 2010 TABLE OF CONTENTS PAGE CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS 3 HOW TO OBTAIN POWERWAVE SEC FILINGS 3 PART I – FINANCIAL INFORMATION 4 Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II – OTHER INFORMATION 32 Item1. Legal Proceedings 32 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item6. Exhibits 47 SIGNATURES 48 2 Table of Contents CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes forward-looking statements as defined within Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, relating to revenue, revenue composition, market, supply chain and economic conditions, demand and pricing trends, future expense levels, competition and growth prospects in our industry, trends in average selling prices and gross margins, product and infrastructure development, market demand and acceptance, the timing of and demand for next generation products, customer relationships, tax rates, employee relations, the timing of and cost savings from restructuring activities, restructuring charges, the level of expected future capital and research and development expenditures and the timing of conversion of the Company’s convertible subordinated notes. Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to Powerwave Technologies, Inc.’s (“Powerwave” or the “Company”) management and are subject to certain risks, uncertainties and assumptions. Any other statements contained herein (including without limitation statements to the effect that Powerwave or management “estimates,” “expects,” “anticipates,” “plans,” “believes,” “projects,” “continues,” “may,” “will,” “could,” or “would” or statements concerning “potential” or “opportunity” or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact are also forward-looking statements. The actual results of Powerwave may vary materially from those expected or anticipated in these forward-looking statements. The realization of such forward-looking statements may be impacted by certain important unanticipated factors, including those discussed under Part I, Item1A, Risk Factors. Because of these and other factors that may affect Powerwave’s operating results, past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described in this and other documents that Powerwave files from time to time with the Securities and Exchange Commission, including subsequent Current Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual Reports on Form 10-K. HOW TO OBTAIN POWERWAVE SEC FILINGS All reports filed by Powerwave with the SEC are available free of charge via EDGAR through the SEC website at www.sec.gov. In addition, the public may read and copy materials filed by the Company with the SEC at the SEC’s public reference room located at treet, N.E., Washington, D.C. 20549. Powerwave also provides copies of its Forms 8-K, 10-K, 10-Q, Proxy Statement Annual Report, and amendments thereto, at no charge to investors upon request and makes electronic copies of its most recently filed reports available through its website at www.powerwave.com as soon as reasonably practicable after filing such material with the SEC. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) October 3, January 3, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for sales returns and doubtful accounts of $7,398 and $8,349, respectively Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued payroll and employee benefits Accrued restructuring costs Accrued expenses and other current liabilities Total current liabilities Long-term debt Other liabilities Total liabilities Commitments and contingencies (Notes 8 and 9) Shareholders’ equity (deficit): Preferred Stock, $0.0001 par value, 5,000,000 shares authorized and no shares issued or outstanding — — Common Stock, $0.0001 par value, 250,000,000 shares authorized, 133,121,463 and 132,357,287 shares issued and outstanding, respectively Accumulated other comprehensive income Accumulated deficit ) ) Net shareholders’ equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, Net sales $ Cost of sales: Cost of goods Intangible asset amortization — — Restructuring and impairment charges Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Intangible asset amortization — — Restructuring and impairment charges Total operating expenses Operating income (loss) ) Other income (expense), net ) ) ) Income (loss) before income taxes ) ) Income tax provision Net income (loss) $ $ ) $ ) $ ) Basic earnings (loss) per share: $ $ ) $ ) $ ) Diluted earnings (loss) per share: $ $ ) $ ) $ ) Shares used in the computation of earnings (loss) per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, Net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments, net of income taxes ) ) ) Comprehensive income (loss) $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 3, September 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization Non-cash restructuring and impairment charges Provision for sales returns and doubtful accounts Provision for excess and obsolete inventories Compensation costs related to stock-based awards Gain on repurchase of convertible debt ) ) Gain on exchange of convertible debt ) — Gain on disposal of property, plant and equipment (6 ) ) Gain on settlement of litigation — ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities ) Other non-current assets 17 Other non-current liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Restricted cash Proceeds from the sale of business — Proceeds from the sale of property, plant and equipment Acquisitions, net of cash acquired — Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Debt issuance costs ) ) Proceeds from stock-based compensation arrangements Repurchase of common stock ) ) Retirement of long-term debt ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for: Interest expense $ $ Income taxes, Net of Refunds Received $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES: Unpaid purchases of property and equipment $ $ Exchange of 1.875% Convertible Subordinated Notes due 2024 (see Note 4) $ $ — The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents POWERWAVE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in thousands, except per share data) Note 1. Nature of Operations Powerwave Technologies, Inc. (the “Company”) is a global supplier of end-to-end wireless solutions for wireless communications networks. The Company designs, manufactures and markets antennas, boosters, combiners, cabinets, shelters, filters, radio frequency power amplifiers, repeaters, tower-mounted amplifiers, remote radio head transceivers and advanced coverage solutions for use in cellular, PCS, 3G and 4G networks throughout the world. Note 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include certain footnotes and financial presentations normally required under accounting principles generally accepted in the United States of America for complete financial statements. The interim financial information is unaudited; however, it reflects all normal adjustments and accruals which are in the opinion of management considered necessary to provide a fair presentation for the interim periods presented. All significant intercompany balances and transactions have been eliminated in the accompanying consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the future quarters or full year ending January2, 2011, (“fiscal 2010”). The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Amendment No. 1 to Annual Report on Form 10-K for the fiscal year ended January 3, 2010. New Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (FASB) issued an update to Accounting Standards Codification (ASC) Topic 605, “Revenue Recognition.”This Accounting Standards Update (ASU) No. 2009-13, “Multiple Deliverable Revenue Arrangements – A Consensus of the FASB Emerging Issues Task Force,” provides accounting principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. This guidance eliminates the requirement to establish the fair value of undelivered products and services and instead provides for separate revenue recognition based upon management’s estimate of the selling price for an undelivered item when there is no other means to determine the fair value of that undelivered item. Previous accounting guidance required that the fair value of the undelivered item be the price of the item either sold in a separate transaction between unrelated third parties or the price charged for each item when the item is sold separately by the vendor. This was difficult to determine when the product was not individually sold because of its unique features. Under previous accounting guidance, if the fair value of all of the elements in the arrangement was not determinable, then revenue was deferred until all of the items were delivered or fair value was determined. In October 2009, the FASB issued an update to ASC Topic 985, ”Software.” This ASU No. 2009-14, “Software – Certain Revenue Arrangements that Include Software Elements,” modifies the software revenue recognition guidance to exclude from its scope tangible products that contain both software and non-software components that functions together to deliver a product’s essential functionality. These new updates are effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010.Early adoption is permitted. The Company is currently evaluating the potential impact of these standards on its business, financial condition and results of operations. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with accounting guidance now codified as ASC Topic 718, “Compensation – Stock Compensation.”Under the fair value recognition provision of ASC Topic 718, stock-based compensation cost is estimated at the grant date based on the fair value of the award. The Company estimates the fair value of stock options granted using the Black-Scholes-Merton option pricing model and a multiple option award approach. The fair value of restricted stock awards is based on the closing market price of the Company’s common stock on the date of grant.Stock-based compensation, adjusted for estimated forfeitures, is amortized on a straight-line basis over the requisite service period of the award, which is generally the vesting period. 8 Table of Contents POWERWAVE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in thousands, except per share data) Stock-based compensation expense was recognized as follows in the consolidated statement of operations (in thousands): ThreeMonthsEnded Nine Months Ended October 3, September 27, October 3, September 27, Cost of sales $ 89 $ $ $ Sales and marketing expenses 34 96 Research and development expenses General and administrative expenses Increase to operating loss before income taxes Income tax benefit recognized — Impact on net income (loss) $ Increase to net income (loss) per share: Basic and diluted $ As of October 3, 2010, unrecognized compensation expense related to the unvested portion of the Company’s stock-based awards and employee stock purchase plan was approximately $1.8 million, net of estimated forfeitures of $0.1 million, which is expected to be recognized over a weighted-average period of 1.2 years. The Black-Scholes-Merton option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. Option valuation methods require the input of highly subjective assumptions including the weighted average risk-free interest rate, the expected life, and the expected stock price volatility. The weighted average risk-free interest rate was determined based upon actual U.S. treasury rates over a one to ten year horizon and the actual life of options granted. The Company grants options with either a five year or ten year life. The expected life is based on the Company’s actual historical option exercise experience. For the employee stock purchase plan, the actual life of 6 months is utilized in this calculation. The expected life was determined based upon actual option grant lives over a 10 year period. The Company has utilized various market sources to calculate the implied volatility factor utilized in the Black-Scholes-Merton option valuation model. These included the implied volatility utilized in the pricing of options on the Company’s Common Stock as well as the implied volatility utilized in determining market prices of the Company’s outstanding convertible notes. Using the Black-Scholes-Merton option valuation model, the estimated weighted average fair value of options granted during the third quarter and first nine months of fiscal year 2010 was $1.03 and $0.68 respectively and the third quarter and first nine months of 2009 were $0.76 per share and $0.45 per share, respectively. The fair value of options granted under the Company’s stock incentive plans during the first nine months of 2010 and 2009 was estimated on the date of grant according to the Black-Scholes-Merton option-pricing model utilizing the multiple option approach and the following weighted-average assumptions: ThreeMonthsEnded Nine Months Ended October 3, September 27, October 3, September 27, Weighted average risk-free interest rate % Weighted average expected life (in years) Expected stock volatility 62
